           Case 1:19-cv-03557-RDM Document 29 Filed 01/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON OVERSIGHT AND
    REFORM, UNITED STATES HOUSE
    OF REPRESENTATIVES,

                               Plaintiff,

           v.                                            No. 19-cv-3557 (RDM)

  WILLIAM P. BARR, in his official capacity
    as Attorney General of the United
    States, et al.,

                               Defendants.


                                             NOTICE

       At the motions hearing held on January 30, 2020, the Court directed Defendants to file by

today a notice regarding their willingness to provide the so-called priority documents over which

the President has made a conclusive assertion of executive privilege to the Court for its in camera,

ex parte review.

       As the Court is aware, the President has formally asserted executive privilege over the

priority documents. Therefore, to ascertain whether there is any objection to submitting the

documents for in camera, ex parte review, undersigned counsel must consult not only with

Defendants but also with the Office of the Counsel to the President. Unfortunately, the attorneys

in that Office with whom undersigned counsel must confer about this matter have thus far been

unavailable to consider this issue due to their participation in ongoing proceedings in the United

States Senate.

       .
         Case 1:19-cv-03557-RDM Document 29 Filed 01/31/20 Page 2 of 2



       Defendants accordingly propose to file a further notice, no later than Monday, February 3,

2020, to advise the Court of their willingness to submit the priority documents for the Court’s

review. Defendants regret any inconvenience this delay may cause the Court.


Dated: January 31, 2020

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                DAVID M. MORRELL
                                                Deputy Assistant Attorney General

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director



                                                 /s/ James Gilligan
                                                JAMES J. GILLIGAN
                                                Special Litigation Counsel

                                                GARY D. FELDON (DC Bar No. 987142)
                                                STEVEN A. MYERS (NY Bar No. 4823043)
                                                Trial Attorneys

                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                P.O. Box 883
                                                Washington, D.C. 20044
                                                Telephone: (202) 514-3358
                                                Fax:        (202) 616-8470
                                                E-mail:     james.gilligan@usdoj.gov

                                                Attorneys for Defendants




                                               2
